DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  A transition is missing in the phrase “The method of claim 15, TiCl4  is flowed…” and therefore the grammar of the claim is incorrect.  Appropriate correction is required.

Drawings
The drawings are objected to because in Figure 4 at step 204, a closing parenthesis is present without an opening parenthesis in the relevant printed text.  This constitutes a typographical error in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim  19 is rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘034 (U.S. PGPub 2006/0009034).
Claim 19 – Lai ‘034 teaches a method of forming a tungsten stack on a substrate (Abstract, PG 0035), the method comprising:
forming a TiN barrier layer on a surface of the substrate (PG 0036, e.g. deposition of titanium nitride by CVD, ALD or PVD prior to step 210);
forming a tungsten nucleation layer on the barrier layer using an atomic layer deposition (ALD) process (PG 0040, ALD in step 230 to form a nucleation layer; PG 0035, preferred embodiment is a tungsten deposition layer) including a tungsten precursor (e.g. PG 0040, tungsten hexafluoride), wherein the atomic layer deposition process (PG 0040 refers back to the ALD process disclosed in PG 0026-0033) comprises a process pressure (PG 0031, e.g. 1 to 150 Torr), an ALD precursor pulse length of time (PG 0033, e.g. 0,01 to 10 seconds), a substrate processing temperature (PG 0031, e.g. 300 – 450 degrees Celsius) and a tungsten precursor temperature prior to delivery of the precursor to an ALD processing chamber (inherent, as materials necessarily have a temperature); and
forming a tungsten film directly on the tungsten nucleation layer (PG 0043). 
Lai ‘034 does not exemplify a process comprising the following limitations of Claim 19:
Forming a WSi pre-nucleation layer on the TiN barrier layer by flowing alternating pulses of fluorine free tungsten precursor and a silane;
Forming a tungsten nucleation layer using a tungsten precursor that is that is free of fluorine.
Regarding the fluorine-free tungsten precursor, Lai ‘034 discloses other exemplary tungsten precursors for ALD at PG 0030, e.g. tungsten hexachloride.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Lai ‘034 to use tungsten hexachloride in place of tungsten hexafluoride.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding the WSi prenucleation layer, Lai ‘034 PG 0040 renders obvious tungsten nucleation layers comprising both tungsten and tungsten silicide; Lai ‘034 PG 0044 and 0045 disclose first and second nucleation layers; Lai ‘034 PG 0044 and 0045 discloses flowing of a tungsten precursor and a silicon precursor to obtain the nucleation layer; Lai ‘034 PG 0030 renders obvious tungsten hexachloride and silanes; and Lai ‘034 PG 0033 renders obvious ALD processes alternating these precursors.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 to form a WSi nucleation layer prior to forming a tungsten nucleation layer, as Lai ‘034 renders obvious the combination of these materials in a nucleation layer and teaches the formation of separate nucleation layers in discrete processes.

Claims 1-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘034 in view of Moroi ‘367 (U.S. PGPub 2015/0275367).
Claim 1 – Lai ‘034 teaches a method of forming a tungsten stack on a substrate (Abstract, PG 0035), the method comprising:
forming a barrier layer on a surface of the substrate (PG 0036, e.g. deposition of titanium nitride by CVD, ALD or PVD prior to step 210);
forming a tungsten nucleation layer on the barrier layer using an atomic layer deposition (ALD) process (PG 0040, ALD in step 230 to form a nucleation layer; PG 0035, preferred embodiment is a tungsten deposition layer) including a tungsten precursor (e.g. PG 0040, tungsten hexafluoride), wherein the atomic layer deposition process (PG 0040 refers back to the ALD process disclosed in PG 0026-0033) comprises a process pressure (PG 0031, e.g. 1 to 150 Torr), an ALD precursor pulse length of time (PG 0033, e.g. 0,01 to 10 seconds), a substrate processing temperature (PG 0031, e.g. 300 – 450 degrees Celsius) and a tungsten precursor temperature prior to delivery of the precursor to an ALD processing chamber (inherent, as materials necessarily have a temperature);
during an ALD process to form the tungsten nucleation layer, controlling the ALD process pressure, the ALD precursor pulse length of time, the substrate processing temperature (the first three parameters are expressly controlled as part of the reaction process) to reducing etching of the barrier layer; and
forming a tungsten film directly on the tungsten nucleation layer (PG 0043).  
Lai ‘034 does not exemplify a process comprising the following limitations of Claim 1:
Wherein the nucleation layer is formed using a tungsten precursor that is free of fluorine.
Wherein the tungsten precursor temperature is expressly controlled during forming of the nucleation layer.
Wherein control of the recited process variables reduces etching of the barrier layer.
Regarding the fluorine-free tungsten precursor, Lai ‘034 discloses other exemplary tungsten precursors for ALD at PG 0030, e.g. tungsten hexachloride.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Lai ‘034 to use tungsten hexachloride in place of tungsten hexafluoride.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Moroi ‘367 is drawn to a gas supply mechanism for supplying raw material gas to a process chamber (Abstract) for e.g. ALD processes (PG 0010).  Specific embodiments therein discuss tungsten hexachloride for ALD processes (PG 0044 and 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 to use the supply means of Moroi ‘367, as Lai ‘034 wants to provide tungsten hexachloride for an ALD reaction and Moroi ‘367 teaches supply means suitable for the stated purpose.  Moroi ‘367 discloses control of the tungsten hexachloride at temperatures between 80 and 300 degrees Celsius (PG 0046).
Lai ‘034 / Moroi ‘367 teach control of all four of the recited parameters in Claim 1 related to etching of the underlying barrier layer.  Since these parameters are expressly controlled in the deposition process, the resulting etching is also necessarily controlled.
Claim 2 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 1, wherein the barrier layer comprises TiN (Lai ‘034 PG 0036, all three disclosed barrier layers are titanium nitride).  
Claims 3 and 4 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 2, but does not expressly teach or disclose wherein the ALD process pressure is maintained within the expressly claimed ranges.  Lai ‘034 discloses a process pressure range of about 5 Torr to about 90 Torr at PG 0037, which encompasses the claimed process pressure ranges of Claims 3 and 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See further MPEP 2144.05(I). 
Claims 5 and 6 – Lai ‘034 / Moroi ‘367 renders obvious the method of claims 3 and 4 respectively, wherein the ALD precursor pulse length of time is maintained within a range of from 0.1 seconds and 1 second (Lai ‘034 PG 0033).  1 second as expressly disclosed lies within both claimed ranges; therefore the disclosed range of 0.1 seconds to 1 second overlaps both claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See further MPEP 2144.05(I).
Claims 7 and 8 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 5 and 6 respectively, but do not expressly teach or disclose wherein the substrate processing temperature is maintained within the claimed temperature ranges.  Lai ‘034 discloses a substrate temperature range of about 300 to about 450 degrees Celsius at PG 0031, which overlaps both claimed temperature ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See further MPEP 2144.05(I).
Claims 9 and 10 – Lai ‘034 / Moroi ‘367 renders obvious the method of claims 7 and 8 respectively, but do not expressly teach or disclose wherein the tungsten precursor temperature is maintained within the claimed temperature ranges prior to delivery to the ALD processing chamber.  Moroi ‘367 discloses a precursor temperature range for tungsten hexachloride of 80 to 300 degrees Celsius at PG 0046, which encompasses both claimed ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See further MPEP 2144.05(I).
Claim 11 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 2, wherein the tungsten precursor comprises tungsten chloride (Lai ‘034 PG 0030, Moroi ‘367 PG 0044). 
Claim 12 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 2, further comprising forming a WSi pre-nucleation layer on the tungsten nucleation layer (Lai ‘034 PG 0040 renders obvious tungsten nucleation layers comprising both tungsten and tungsten silicide; Lai ‘034 PG 0044 and 0045 disclose first and second nucleation layers; Lai ‘034 PG 0044 and 0045 discloses flowing of a tungsten precursor and a silicon precursor to obtain the nucleation layer). 
Claim 13 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 12, wherein forming a WSi pre-nucleation layer on the tungsten nucleation layer comprises flowing alternating pulses of fluorine free tungsten precursor and a silane (Lai ‘034 PG 0030 renders obvious tungsten hexachloride and silanes; Lai ‘034 PG 0033 renders obvious ALD processes alternating these precursors). 
Claim 17 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 2, wherein tungsten atoms are adsorbed on nitrogen atoms, and Cl atoms are adsorbed on titanium atoms, forming an active layer for titanium nitride etching (Lai ‘034 PG 0030 and 0033, tungsten chloride adsorbs to the titanium nitride surface disclosed in PG 0031; the electronegativities of the involved atoms would attract tungsten to nitrogen and titanium to chlorine as nitrogen and chlorine are the more electronegative atom in each compound).
Claim 18 – Lai ‘034 / Moroi ‘367 renders obvious the method of claim 17, further comprising flowing hydrogen gas during the ALD process dissociating WCIx from the barrier layer by breaking W-CI bonds (Lai ‘034 PG 0033, introduction of hydrogen with e.g. titanium chloride). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘034 / Moroi ‘367 as applied to Claims 2 and 13 above, and further in view of Ganguli ‘115 (U.S. PGPub 2011/0263115) and Wada ‘305 (U.S. PGPub 2010/0216305).
Claims 14 and 15 – Lai ‘034 / Moroi ‘367 renders obvious the methods of claim 2 and 13 respectively, but does not teach or suggest a method further comprising flowing TiCl4 during forming of the tungsten nucleation layer.  Lai ‘034 is open to tungsten alloy nucleation layers (PG 0040) and discloses deposition of tungsten by e.g. tungsten hexachloride and hydrogen (PG 0030, 0033, 0045).  Ganguli ‘115 teaches formation of metal gate materials (Abstract, PG 0019) and further teaches formation of nucleation layers for their deposition (PG 0090).  The disclosed nucleation layers include combinations of titanium and tungsten (PG 0090).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 / Moroi ‘367 to include titanium as part of the nucleation layer as suggested by Ganguli ‘115, as Lai ‘034 teaches the general formation of tungsten alloy nucleation layers and Ganguli ’115 teaches that titanium/tungsten alloys can be used as nucleation layers for gate materials.  Wada ‘305 is drawn to methods for fabricating semiconductor devices (Abstract) and discloses, among other teachings, methods of depositing titanium films (PG 0029).  Wada ‘305 discloses a reaction chemistry of titanium tetrachloride, hydrogen, and argon as suitable for forming titanium films (PG 0029) and teaches that the film may be formed by ALD (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 / Moroi ‘367 / Ganguli ‘115 to use titanium tetrachloride and hydrogen as reactants to deposit titanium in an ALD process as suggested by Wada ‘305, as Lai ‘034 renders obvious tungsten alloy nucleation films, Ganguli ‘115 renders obvious specifically tungsten/titanium alloy nucleation films, and Wada ‘305 teaches a reaction chemistry compatible with both the process and reaction gases of Lai ‘034 (Lai ‘034 PG 0033 and 0045; PG 0033 teaches the ALD process, PG 0045 teaches hydrogen as a reductant gas for tungsten).
Claim 16 – Lai ‘034 / Moroi ‘367 / Ganguli ‘115 / Wada ‘305 renders obvious the method of claim 15, but does not expressly teach or suggest wherein TiCl4 is flowed in range of from 0.5 vol.% to 10 vol% during forming of the tungsten nucleation layer.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See further MPEP 2144.05(II)A.  Examiner therefore holds the selection of any particular vol% of TiCl4 as prima facie obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘034 in view of Ganguli ‘115  and Wada ‘305.
Claim 20 – Lai ‘034 teaches a method of forming a tungsten stack on a substrate (Abstract, PG 0035), the method comprising:
forming a TiN barrier layer on a surface of the substrate (PG 0036, e.g. deposition of titanium nitride by CVD, ALD or PVD prior to step 210);
forming a tungsten nucleation layer on the barrier layer using an atomic layer deposition (ALD) process (PG 0040, ALD in step 230 to form a nucleation layer; PG 0035, preferred embodiment is a tungsten deposition layer) including a tungsten precursor (e.g. PG 0040, tungsten hexafluoride), wherein the atomic layer deposition process (PG 0040 refers back to the ALD process disclosed in PG 0026-0033) comprises a process pressure (PG 0031, e.g. 1 to 150 Torr), an ALD precursor pulse length of time (PG 0033, e.g. 0,01 to 10 seconds), a substrate processing temperature (PG 0031, e.g. 300 – 450 degrees Celsius) and a tungsten precursor temperature prior to delivery of the precursor to an ALD processing chamber (inherent, as materials necessarily have a temperature); and
forming a tungsten film directly on the tungsten nucleation layer.
Lai ‘034 does not expressly teach or suggest the following limitations of Claim 20:
Wherein the nucleation layer is formed using a tungsten precursor that is free of fluorine.
Flowing TiCl4 during forming of the tungsten nucleation layer.
Regarding the fluorine-free tungsten precursor, Lai ‘034 discloses other exemplary tungsten precursors for ALD at PG 0030, e.g. tungsten hexachloride.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified Lai ‘034 to use tungsten hexachloride in place of tungsten hexafluoride.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Lai ‘034 is open to tungsten alloy nucleation layers (PG 0040) and discloses deposition of tungsten by e.g. tungsten hexachloride and hydrogen (PG 0030, 0033, 0045).  Ganguli ‘115 teaches formation of metal gate materials (Abstract, PG 0019) and further teaches formation of nucleation layers for their deposition (PG 0090).  The disclosed nucleation layers include combinations of titanium and tungsten (PG 0090).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 to include titanium as part of the nucleation layer as suggested by Ganguli ‘115, as Lai ‘034 teaches the general formation of tungsten alloy nucleation layers and Ganguli ’115 teaches that titanium/tungsten alloys can be used as nucleation layers for gate materials.  Wada ‘305 is drawn to methods for fabricating semiconductor devices (Abstract) and discloses, among other teachings, methods of depositing titanium films (PG 0029).  Wada ‘305 discloses a reaction chemistry of titanium tetrachloride, hydrogen, and argon as suitable for forming titanium films (PG 0029) and teaches that the film may be formed by ALD (PG 0029).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 / Ganguli ‘115 to use titanium tetrachloride and hydrogen as reactants to deposit titanium in an ALD process as suggested by Wada ‘305, as Lai ‘034 renders obvious tungsten alloy nucleation films, Ganguli ‘115 renders obvious specifically tungsten/titanium alloy nucleation films, and Wada ‘305 teaches a reaction chemistry compatible with both the process and reaction gases of Lai ‘034 (Lai ‘034 PG 0033 and 0045; PG 0033 teaches the ALD process, PG 0045 teaches hydrogen as a reductant gas for tungsten).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712